IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                               No. 01-20147



UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,

                                   versus

JORGE LUIS GARCIA,
                                               Defendant-Appellant.




            Appeal from the United States District Court
                 For the Southern District of Texas


                            (H-95-CR-1420-10)
                              July 11, 2002


Before HIGGINBOTHAM, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5TH CIR. R. 47.6.




     *
        Pursuant to 5th Cir. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.